MEMORANDUM **
The court severs the previously consolidated appeal Nos. 07-50136 and 07-50155.
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The sole issue raised by appellant’s opening brief, filed February 13, 2008, is whether the district court had jurisdiction to rule on appellant’s request for return of attorney’s fees and bond money which appellant believes to be excessive. On February 15, 2008, this court denied appellant’s motion to amend his notice of appeal to include this issue as part of his appeal. Because this appeal presents no further questions which require further argument, we grant appellee’s motion to summarily affirm the district court’s judgment.
The court strikes that part of the previously filed opening brief that addressed the issue of attorney’s fees and bond money in appeal No. 07-50155.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.